  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 1 of 30 Pageid#: 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
Harrisonburg Division
_____________________________________________x
LUKE WILSON,                                 :
                                             :
                              Plaintiff      :
            -against-                        :
                                             : COMPLAINT AND JURY
                                             : DEMAND
                                             :
THE TOWN OF MOUNT JACKSON, CHIEF             :  5:21-cv-00055
OF POLICE JEFF STERNER, SERGEANT             :
KEITH COWART, and POLICE OFFICERS            :
CHRISTINA WHORTON, ROBERT YOUNG              :
and MARK JOHNSON of the MOUNT                :
JACKSON POLICE DEPARTMENT, and               :
TODD HOLTZMAN,                               :
                                             :
                              Defendants,    :
_____________________________________________x


                           PRELIMINARY STATEMENT

      1.      This is an action for monetary damages (compensatory and punitive)

against the Town of Mount Jackson (“The Town” or “Mt. Jackson”), Chief of Police

Jeff Sterner, Sergeant Keith Cowart, and Police Officers Christina Whorton, Robert

Young, and Mark Johnson (collectively, the “Police Officer Defendants”), and Todd

Holtzman arising out of the false arrest, malicious prosecution, and defamation of

Plaintiff Luke Wilson.

      2.      Wilson, like many Americans over the last couple of years, fell into

financial difficulty as a result of the pandemic and one of his properties was

foreclosed.
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 2 of 30 Pageid#: 2




       3.     As soon as the foreclosure auction of Plaintiff’s property was

completed, but before the legal title to the property had changed hands by virtue of

a deed being recorded, Holtzman and the Town conspired to arrest Plaintiff on false

grounds, namely that he was trespassing on property that Holtzman knew, and the

Police Officer Defendants knew or should have known, was still in Plaintiff’s

possession.

       4.     As a result of Defendants’ actions, Wilson was arrested without

probable cause, forced to spend one-and-a-half days in jail, and charged with a

felony.

       5.     The Police Officer Defendants, acting under the color of state law,

intentionally and willfully subjected Plaintiff to, inter alia, false arrest, violations of

equal protection, malicious prosecution, and failure to intervene, for acts of which

plaintiff was innocent in violation of plaintiff’s rights under the Fourth and

Fourteenth Amendments of the United States Constitution.

       6.     Holtzman unlawfully defamed, falsely imprisoned, and maliciously

prosecuted Plaintiff. Holtzman also trespassed on Plaintiff’s property – the very

crime that he falsely accused Plaintiff of committing – converted Plaintiff’s chattels

on that property, and unlawfully detained the property and unlawfully ejected

Plaintiff from the property. Holtzman conspired with the Police Officer Defendants

to commit each of these torts. Holtzman also intentionally inflicted emotional

distress on Plaintiff.




                                             2
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 3 of 30 Pageid#: 3




                                     JURISDICTION

      7.     This action is brought under 28 U.S.C. §§ 1331 and 1343, 42 U.S.C.

§§ 1983, 1985 and 1988 and the Fourth and Fourteenth Amendments to the

Constitution of the United States.

      8.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

plaintiff’s state law claims because these claims closely relate to the constitutional

claims, having arisen out of a common nucleus of operative facts, such that all

claims form part of the same case or controversy.

      9.     Venue is laid within the United States District Court for the Western

District of Virginia in that at least one Defendant resides and does business within

the boundaries of the Western District of Virginia, and Defendants are residents of

the Commonwealth of Virginia. Venue is also proper because a substantial part of

the events or omissions giving rise to Plaintiff’s claims occurred within the Western

District of Virginia.

                                       PARTIES

      10.    Plaintiff Luke Wilson at all times relevant hereto is and has been a

resident of Mt. Jackson, Virginia.

      11.    Defendant Mt. Jackson is at all times relevant hereto a municipal

corporation duly organized and existing under the laws, statutes, and charters of

the Commonwealth of Virginia.

      12.    The Mt. Jackson Police Department (“MJPD”) is at all times relevant

hereto an agency of Defendant Mt. Jackson.




                                           3
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 4 of 30 Pageid#: 4




      13.    Defendants Jeff Sterner, Keith Cowart, Christina Whorton, Robert

Young, and Mark Johnson, at all times relevant to these allegations, were

employees of Defendant Mt. Jackson, employed as police officers with the MJPD.

      14.    At all times mentioned herein, the Police Officer Defendants were

acting under color of state and local law, to wit, under color of statutes, ordinances,

regulations, policies, customs and usages of Mt. Jackson and the Commonwealth of

Virginia.

      15.    All Police Officer Defendants identified in this Complaint are so named

in their individual and official capacities as employees of Defendant Mt. Jackson.

The Police Officer Defendants undertook each and all of the acts alleged in this

Complaint under cover and pretense of the statutes and laws of the Commonwealth

of Virginia, and by virtue of their authority as police officers and employees of

Defendant Mt. Jackson.

      16.    Defendant Todd Holtzman at all times relevant hereto is and has been

a resident of Mt. Jackson, Virginia.

                             FACTUAL ALLEGATIONS

      17.    Wilson is an army veteran and a licensed plumber with his own

plumbing business.

      18.    In or around August 2019, Wilson purchased a house at 6091 Main

Street in Mt. Jackson.




                                           4
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 5 of 30 Pageid#: 5




      19.    Wilson entered into an agreement with the former owner of the house

to pay off the $200,000 purchase price in installments, including a $50,000 down

payment over five months.

      20.    Shortly after completing the purchase, Wilson got sick, which

prevented him from earning income through his plumbing business.

      21.    Then his business saw a significant decline as a result of the pandemic.

      22.    As a result, Wilson fell behind on his payments to the former owner.

      23.    Wilson also owned an adjoining property that contained an abandoned

mill, which he had purchased in or around February 2018.

      24.    Wilson is still the owner of the mill and is current on his payments for

that property.

      25.    Shortly after Wilson had purchased the mill, Holtzman approached

Wilson and asked if he could inspect the property with a view to potentially buying

it from Wilson.

      26.    Wilson showed Holtzman the property, but Holtzman never made a

formal offer to purchase the mill.

      27.    In or around July 2020, Holtzman contacted Wilson again.

      28.    Holtzman told Wilson that he would be purchasing both the house at

6091 Main Street and the mill.

      29.    Holtzman did not make an offer to purchase these properties, he stated

as fact that he would purchase them.




                                          5
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 6 of 30 Pageid#: 6




      30.      Wilson told Holtzman that he had no intention of selling either

property

      31.      Holtzman told Wilson that he should focus on plumbing rather than

property.

      32.      Just a couple of days later, the mortgagee for the mill informed Wilson

that Holtzman had come to her attempting to buy the mill directly from her even

though Wilson was the owner and was still current on payments.

      33.      The mortgagee had shown Holtzman the property again and

afterwards she called Wilson to apologize for letting Holtzman onto Wilson’s

property without his permission.

      34.      Wilson later received a letter, dated July 14, 2020, from an attorney for

the former owner and mortgagee for the 6091 Main Street house informing him that

he was in default and that a foreclosure sale would proceed on August 14, 2020. A

copy of that letter is attached hereto as Exhibit A.

      35.      On information and belief, the former owner and mortgagee sent this

letter upon the encouragement and advice of Holtzman.

      36.      On or about August 13, 2020, Holtzman and a few of his employees

entered the 6091 Main Street property and inspected it.

      37.      They did not have permission to enter the property and were

trespassing.

      38.      Those foreclosure proceedings culminated with a foreclosure auction on

or about August 14, 2020.




                                            6
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 7 of 30 Pageid#: 7




      39.    Holtzman purchased Wilson’s house at the foreclosure auction for

$61,500.

      40.    A foreclosure auction, much like any other auction of real property,

does not result in the instantaneous transfer of title.

      41.    Rather, a deed must be prepared and recorded among the land records

in order for the title to the property to be transferred. Further, even when title is

transferred, if the former owner is in possession of the property, they still have a

possessory interest as a tenant until that tenancy is terminated. As of the date of

sale, then, Wilson still had a possessory right to his house.

      42.    Holtzman knew that he did not yet have title to the property.

      43.    Holtzman knew that he did not yet have a possessory interest in the

property, but instead, if Wilson did not voluntarily vacate the property, he would

have to seek an unlawful detainer and writ of possession in order to obtain

possession of the property.

      44.    Holtzman regularly purchases properties in the Mt. Jackson and

Shenandoah County area and is familiar with the procedures associated with

purchasing property, registering deeds, and obtaining possession.

      45.    Holtzman did not register the deed until September 11, 2020. A copy of

the deed as recorded in the Shenandoah County Clerk’s Office is attached hereto as

Exhibit B.

      46.    On the same date as the foreclosure sale, the Circuit Court of

Shenandoah County granted an injunction barring Wilson from returning to the




                                           7
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 8 of 30 Pageid#: 8




6091 Main Street property and from taking anything off the property until

September 10, 2020, conditional on payment of a $1,000 bond. In other words, if the

bond was not paid, then Wilson would retain possession until further order of the

Court. A copy of the Court’s order is attached hereto as Exhibit C.

      47.      Neither the mortgagee nor Holtzman ever paid this bond and the

injunction never went into effect.

      48.      Instead, Holtzman coordinated with the MJPD to get Wilson arrested

for trespassing on what was still legally Wilson’s own property, and for which

Wilson still retained a possessory interest.

      49.      For the first step in Holtzman’s plan, he took advantage of the fact

that Wilson was away from Mt. Jackson at the time of the foreclosure sale and he

hired people to enter Wilson’s property, place locks on the doors, nail the doors shut,

and install prominent “No Trespassing” signs.

      50.      He took this action upon the advice of Chief of Police Sterner.

      51.      Chief Sterner told Holtzman that putting up the signs would allow

Chief Sterner and other police officers to arrest Wilson for breaking and entering

and criminal trespass if Wilson returned to the property.

      52.      Holtzman did not have the permission of Wilson or anyone else to take

this action.

      53.      For the second step, Holtzman coordinated with the MJPD to ensure

that Wilson would be arrested if he returned to the property, which Wilson still

legally owned and in which he still retained a possessory interest.




                                            8
  Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 9 of 30 Pageid#: 9




        54.   Holtzman and/or his agents spoke directly with Chief Sterner about

patrolling Wilson’s house to catch him trespassing.

        55.   Holtzman has strong connections to the MJPD.

        56.   His father, William Holtzman, is a prominent local figure who has

made large donations to Mt. Jackson civic causes.

        57.   William Holtzman is the founder and President of Holtzman Oil Corp.

        58.   The MJPD operates out of the “William and Ken Byrd Holtzman

Visitors Center and Town Hall,” named after Holtzman’s family members because

of their contribution to its construction.

        59.   Holtzman himself is the General Manager of Holtzman Propane, a

subsidiary of his father’s company that focuses on the sale and distribution of

propane products.

        60.   Holtzman is also a major property-developer within the Mount Jackson

area.

        61.   Holtzman directed the MJPD to conduct a near-constant patrol of

Wilson’s house for any sign of his return.

        62.   Chief Sterner and Sergeant Cowart assigned that responsibility to

Officer Whorton.

        63.   Chief Sterner and Sergeant Cowart also directed Officer Whorton to

contact Holtzman if she found Wilson on the property and to act in accordance with

Holtzman’s instructions as to how to deal with Wilson.




                                             9
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 10 of 30 Pageid#: 10




      64.    Officer Whorton patrolled the house at least eight times over the

course of a single weekend.

      65.    Officer Whorton also made sure to check on the house as her last on-

duty act before going home.

      66.    None of the Police Officer Defendants confirmed whether Holtzman

had legal title or a possessory interest to 6091 Main Street.

      67.    Had they done so, they would have known that Holtzman had no right

to enter that property or to exclude Wilson from that property.

      68.    The Police Officer Defendants knew or should have known that title to

property does not get transferred immediately upon sale.

      69.    The Police Officer Defendants knew or should have known that

individuals residing in a residence which is foreclosed on retain a possessory

interest until that possessory interest is terminated. In other words, the Police

Officer Defendants knew or should have known that in order to evict a former

owner from a property, a foreclosure purchaser must provide a notice of termination

of at will tenancy, file and serve a Summons for Unlawful Detainer, obtain a court

order in their favor on the Summons for Unlawful Detainer, file a Writ of

Possession, and have the Writ of Possession served on the former owner.

      70.    Officer Whorton formerly worked as a deputy sheriff in the

Shenandoah County Sheriff’s Office where she would have been responsible for

reviewing and enforcing eviction notices and orders to vacate, including those

arising out of the foreclosure of property.




                                              10
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 11 of 30 Pageid#: 11




      71.    At the time of Wilson’s arrest, Officer Whorton told Wilson that the

resident of a foreclosed property must leave once there is an injunction preventing

that resident’s return.

      72.    No such injunction was in effect at that time.

      73.    Despite her knowledge of the process, Officer Whorton took no steps to

confirm whether an injunction was in place or whether Holtzman had legal title to

the property at the time.

      74.    The Police Officer Defendants would not have expended these

resources or failed to conduct basic due diligence for any other similarly situated

person.

      75.    The Police Officer Defendants, acting on instruction from Holtzman,

explicitly singled out Wilson.

      76.    The Police Officer Defendants would not have responded in the same

way to any other similarly situated person.

      77.    For the third step, Holtzman contacted Wilson’s mother and told her

that Wilson would need to clear out his house by end of the day of that Monday,

August 17, 2020.

      78.    After the foreclosure sale, Holtzman and Chief Sterner looked for

Wilson together to inform him of the sale.

      79.    Holtzman only spoke to Wilson’s mother after he and Chief Sterner

could not find Wilson.




                                          11
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 12 of 30 Pageid#: 12




      80.    On information and belief, Sterner drove Holtzman around at

Holtzman’s direction.

      81.    Holtzman conveyed his message to Wilson’s mother even though he

still did not have legal title to the property and would not have that legal title by

that Monday.

      82.    In this manner, Holtzman was able to lure Wilson back to his house

while also ensuring that the MJPD would be monitoring that house for any activity.

      83.    Wilson’s mother conveyed the Monday deadline to Wilson who

returned to his house late on the evening of Sunday, August 16, 2020, to claim his

property before Holtzman disposed of it.

      84.    Wilson brought his girlfriend and another friend with him to help

collect his personal property.

      85.    It was past midnight when Officer Whorton, on another one of her

required patrols of Wilson’s house, noticed lights on at the house.

      86.    Officer Whorton approached Wilson and told him that he was not

allowed on the property.

      87.    Wilson explained that he had return to the house to collect his

personal property.

      88.    Officer Whorton attempted unsuccessfully to contact Holtzman for his

direction.




                                           12
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 13 of 30 Pageid#: 13




        89.     Chief Sterner and Sergeant Cowart had ordered Officer Whorton to

call Holtzman if she found Wilson at his house and to follow Holtzman’s

instructions.

        90.     Officer Whorton told Wilson that he was not allowed to be on the

property.

        91.     Wilson explained that Holtzman had sent him a message, through his

mother, that he had until Monday to remove his items from the house or they would

be thrown out.

        92.     Officer Whorton repeatedly told Wilson that she was not sure about

the specifics of the situation but nevertheless needed to get in touch with Holtzman

in order to see what action Holtzman wanted to take.

        93.     When Officer Whorton eventually got a hold of Holtzman, he expressed

personal animus towards Wilson. He told Officer Whorton that Wilson is from “a

terrible family” and that Wilson and his friends were “the roughest bunch you ever

saw.”

        94.     Holtzman then falsely accused Wilson of trespassing and causing

criminal damage. He told Officer Whorton that Wilson “broke the law. He broke in.”

He said that Wilson “had every intention” of breaking the law.

        95.     Holtzman also falsely accused Wilson of kicking in the doors of the

house. This was not true and Holtzman had no basis for making the accusation.

        96.     Holtzman repeatedly told Officer Whorton that arresting Wilson was

not up to him but also that she “had no choice” but to do so.




                                            13
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 14 of 30 Pageid#: 14




      97.    Officer Whorton, as she was instructed by Chief Sterner and Sergeant

Cowart, agreed to follow Holtzman’s directions.

      98.    Officer Whorton presented Holtzman with two options for how to

arrest and prosecute Wilson: she could expel Wilson from the property and seek a

warrant for his arrest at a later date or she could just go ahead and arrest him then

and there.

      99.    Holtzman responded by telling Officer Whorton “I don’t see any reason

to wait. [Officer Whorton’s] got him. He’s there, in her possession.”

      100.   Holtzman then told Officer Whorton to lie to Wilson and tell Wilson

that Holtzman had nothing to do with the decision to arrest him.

      101.   Officer Whorton called Sergeant Cowart to confirm that course of

action.

      102.   She repeatedly told Sergeant Cowart that she “didn’t know” the right

course of action to take.

      103.   Officer Whorton further admitted that she did not “know anything

about whether [Wilson was] evicted or given a trespass notice or anything.”

      104.   Officer Whorton then expressed uncertainty to Sergeant Cowart as to

whether there was probable cause but decided to go ahead and arrest Wilson

anyway as Holtzman had directed.

      105.   Sergeant Cowart did not prevent Officer Whorton from arresting

Wilson without probable cause and, on information and belief, encouraged Whorton

to make the arrest.




                                          14
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 15 of 30 Pageid#: 15




      106.     Officer Whorton told Sergeant Cowart that her preference would be to

give Wilson a summons and get an arrest warrant at a later date “but that’s just”

her opinion.

      107.     Rather than follow her own sense of how best to proceed, Officer

Whorton substituted Holtzman’s judgment for her own.

      108.     She told Sergeant Cowart that she would arrest Wilson and “[t]o heck

with it, if I do the wrong thing, I do the wrong thing.” And “if something comes up,

they can always drop charges later.”

      109.     Officer Whorton then informed the other police officers at the scene of

the plan to arrest Wilson but not the other two people with him.

      110.     One of the officers asked Officer Whorton whether “If you’re foreclosed

on today, does that automatically vacate your rights to the property?” and Officer

Whorton responded that she did not know the answer to that question.

      111.     Despite all of these uncertain questions and against Officer Whorton’s

own expressed preference, and despite her knowledge of the eviction process from

her time in the sheriff’s department, she nevertheless went ahead and arrested

Wilson as Holtzman had directed.

      112.     Officer Whorton took Wilson before a magistrate where he was charged

with trespass and burglary.

      113.     Officer Whorton falsely told the magistrate that Holtzman was the

current owner even though he did not yet have legal title to the property.

      114.     Burglary is a felony under Virginia law.




                                           15
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 16 of 30 Pageid#: 16




        115.   Officer Whorton did not arrest the other two people with Wilson.

        116.   Wilson spent one and a half days in jail before he could be bonded out.

        117.   Judge Amy B. Tisinger of the Shenandoah General District Court and

Commonwealth Attorney Amanda Wiseley could not understand the basis for the

charges against Wilson and Judge Tisinger recommended that Wilson obtain

counsel before the next court date.

        118.   When Wilson next appeared in court he was informed that all charges

against him were dropped.

        119.   The charges were dismissed through entry of an order of nolle

prosequi.

        120.   Following dismissal of the charges, the Mayor of Mt. Jackson and Chief

Sterner arranged a meeting with Commonwealth Attorney Wiseley. At that

meeting, the Mayor and Chief Sterner berated Commonwealth Attorney Wiseley for

her exercise of prosecutorial discretion and demanded that she explain why she was

not continuing to prosecute Wilson for entering property in which he still retained

both a legal and possessory interest.

        121.   The Mayor and Chief Sterner would not treat charges against another

similarly situated individual the same way as they treated the charges against

Wilson.

        122.   The Mayor of Mt. Jackson is a part-time employee of Holtzman Oil

Corp.




                                           16
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 17 of 30 Pageid#: 17




      123.     After Wilson got out of jail, he arranged to remove his personal

property from the 6091 Main Street house.

      124.     When he went to get his property, he discovered that most of his

personal property had been removed or thrown out.

      125.     Holtzman and/or his agents had returned to 6091 Main Street and

removed or thrown out Wilson’s personal property while he had been in jail on false

charges.

      126.     On information and belief, Holtzman took some of Wilson’s items in

the house for his own personal use.

      127.     Among the missing items at 6091 Main Street that belonged to Wilson

were black-walnut lumber with a market value at the time of over $20,000 and a

number of antiques worth a significant amount of money, such as a rug worth

approximately $5,000 and 19th Century furniture that was also potentially worth

thousands of dollars.

      128.     Holtzman had also gotten rid of a bookcase that Wilson had built for

his daughter.

      129.     Holtzman took these actions even though title still had not been

transferred and he lacked authority to enter the property.

      130.     Holtzman complained about the loss of his property to Chief Sterner

who told him that it was a civil matter and there was nothing Chief Sterner could

do about it.




                                           17
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 18 of 30 Pageid#: 18




        131.   Chief Sterner took the opposite approach to property crimes when, at

Holtzman’s direction, he ordered his subordinates to monitor the 6091 Main Street

house for any sign of Wilson and advised Holtzman on how best to set up the arrest

of Wilson.

        132.   Chief Sterner did not treat Wilson as he did other similarly situated

residents of Mt. Jackson and thereby deprived Wilson of the equal protection of the

laws.

        133.   As a result of Wilson’s false arrest and malicious prosecution, he has

felt depressed and ashamed. He has also found it mentally difficult to continue with

his property projects and his plumbing business.

        134.   Holtzman’s defamatory accusation of criminal wrongdoing has

damaged Wilson’s reputation in the local community.

        135.   Wilson’s arrest was publicized on the official County website and his

mugshot was published online.

        136.   That mug shot has circulated through the Mt. Jackson community.

        137.   The arrest and mugshot are still readily accessible online even though

the charges lacked any merit and have been dropped.

        138.   People Wilson knows have called him a thief because of Holtzman’s

false accusations.

        139.   Wilson’s distress is exacerbated by his belief that his plumbing

business may not recover even after the pandemic ends because of the reputational

damage.




                                           18
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 19 of 30 Pageid#: 19




       140.    The effects of the unlawful arrest will likely follow Wilson around for

the rest of his life.

                           FIRST CAUSE OF ACTION
                  (FALSE ARREST AND ILLEGAL IMPRISONMENT
                  AGAINST THE POLICE OFFICER DEFENDANTS)

       141.    Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

       142.    The Police Officer Defendants subjected plaintiff to false arrest,

imprisonment, and deprivation of liberty without probable cause.

       143.    The Police Officer Defendants have deprived plaintiff of his civil,

constitutional and statutory rights and have conspired to deprive him of such rights

and are liable to plaintiff under 42 U.S.C. §§ 1983 and 1985 and the Virginia

Constitution.

       144.    As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                           SECOND CAUSE OF ACTION
                    (EQUAL PROTECTION VIOLATION AGAINST
                       THE POLICE OFFICER DEFENDANTS)

       145.    Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

       146.    The Police Officer Defendants illegally arrested plaintiff subjecting

him to false arrest, imprisonment and deprivation of liberty without probable cause

and denied to Plaintiff the equal protection of the laws.

       147.    The Police Officer Defendants intentionally singled out and targeted

Wilson.


                                            19
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 20 of 30 Pageid#: 20




      148.   In doing so, Mt. Jackson and the Police Officer Defendants treated

Wilson differently from other, similarly situated people – i.e., others whose houses

had been subject to a foreclosure sale.

      149.   There was no rational basis for the Police Officer Defendants to have

treated Wilson differently from other similarly situated people.

      150.   The only reason for the discriminatory treatment of Wilson was the

direction from Defendant Holtzman.

      151.   As a result of the foregoing, the Police Officer Defendants have violated

the right of Plaintiff to the equal protection of the laws.

      152.   The Police Officer Defendants have deprived plaintiff of his civil,

constitutional and statutory rights and have conspired to deprive him of such rights

and are liable to plaintiff under 42 U.S.C. §§ 1983 and 1985 and the Virginia

Constitution.

      153.   As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                           THIRD CAUSE OF ACTION
                      (MALICIOUS PROSECUTION AGAINST
                      THE POLICE OFFICER DEFENDANTS)

      154.   Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

      155.   The Police Officer Defendants instigated charges against Wilson

without probable cause.




                                           20
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 21 of 30 Pageid#: 21




      156.      Those charges were dismissed through entry of an order of nolle

prosequi.

      157.      The Police Officer Defendants acted with malice towards Plaintiff in

arresting and charging him without probable cause.

      158.      In charging Plaintiff with a felony without probable cause, the Police

Officer Defendants violated Plaintiff’s rights under the Fourth and Fourteenth

Amendments of the United States Constitution.

      159.      The Police Officer Defendants have deprived plaintiff of his civil,

constitutional and statutory rights and have conspired to deprive him of such rights

and are liable to plaintiff under 42 U.S.C. §§ 1983 and 1985 and the Virginia

Constitution.

      160.      As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                             FOURTH CAUSE OF ACTION
                         (FAILURE TO INTERVENE AGAINST
                        THE POLICE OFFICER DEFENDANTS)

      161.      Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

      162.      Those Police Officer Defendants that were present but did not actively

participate in the aforementioned unlawful conduct observed such conduct, had an

opportunity prevent such conduct, had a duty to intervene and prevent such

conduct, and failed to intervene.




                                             21
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 22 of 30 Pageid#: 22




      163.   Accordingly, the defendants who failed to intervene violated Plaintiff’s

rights under the Fourth and Fourteenth Amendments.

      164.   The Police Officer Defendants have deprived plaintiff of his civil,

constitutional and statutory rights and have conspired to deprive him of such rights

and are liable to plaintiff under 42 U.S.C. §§ 1983 and 1985 and the Virginia

Constitution.

      165.   As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                         FIFTH CAUSE OF ACTION
                (MUNICIPAL LIABILITY AGAINST MT. JACKSON)

      166.   Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

        167. Defendant Mt. Jackson is liable for the damages suffered by the

plaintiff as a result of the conduct of Chief of Police Sterner.

        168. Chief Sterner has final policymaking authority with respect to law

enforcement policies and actions within Mt. Jackson.

        169. To the extent that this policymaking authority is shared with, or can

be superseded by, the policymaking authority of the Town Manager or Council of

Mt. Jackson, final policymaking authority has been delegated to Chief Sterner.

        170. Chief Sterner, through his final policymaking authority, outsourced

police functions and enforcement efforts to a private citizen, Defendant Holtzman.

        171. Chief Sterner acted at the instruction of Holtzman and ordered his

subordinates to comply with the instructions of Holtzman regardless of whether



                                           22
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 23 of 30 Pageid#: 23




those instructions were consistent with the Police Officer Defendants’ constitutional

duties.

          172. As a result of this decision, Chief Sterner and the Police Officer

Defendants unlawfully arrested and maliciously prosecuted Plaintiff Wilson despite

lacking probable cause.

          173. Mt. Jackson, through Chief Sterner, enabled the false arrest and

malicious prosecution of Plaintiff Wilson.

          174. Mt. Jackson, through Chief Sterner, has deprived plaintiff of his civil,

constitutional and statutory rights and has conspired to deprive him of such rights

and is liable to plaintiff under 42 U.S.C. §§ 1983 and 1985 and the Virginia

Constitution.

          175. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                             SIXTH CAUSE OF ACTION
                        (DEFAMATION AGAINST HOLTZMAN)

          176. Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

          177. Defendant Holtzman orally stated to members of the MJPD that

plaintiff was trespassing on Holtzman’s property and that he had kicked in a door.

          178. Those statements were false.

          179. Defendant Holtzman was not authorized or otherwise privileged to

make such false statements.




                                            23
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 24 of 30 Pageid#: 24




         180. By making the false statements, Defendant Holtzman was charging

Plaintiff with a crime.

         181. Defendant Holtzman’s defamatory statements resulted in Plaintiff’s

false arrest and has caused Plaintiff substantial reputational harm within the

community.

         182. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                         SEVENTH CAUSE OF ACTION
                 (FALSE IMPRISONMENT AGAINST HOLTZMAN)

         183. Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.

         184. Defendant Holtzman caused the arrest of Plaintiff without probable

cause.

         185. As a result of Defendant Holtzman’s conduct, Plaintiff was arrested

and confined in jail for one and a half days.

         186. Plaintiff was conscious of this confinement and did not consent to it.

         187. Defendant Holtzman thereby restrained the liberty of Plaintiff without

any sufficient legal excuse.

         188. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                         EIGHTH CAUSE OF ACTION
                (MALICIOUS PROSECUTION AGAINST HOLTZMAN)

         189. Plaintiff repeats and realleges each and every allegation as if fully set

forth herein.


                                           24
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 25 of 30 Pageid#: 25




      190.   Defendant Holtzman instigated charges against Wilson without

probable cause.

      191.   Those charges were dismissed through entry of an order of nolle

prosequi.

       192. Defendant Holtzman acted with malice towards Plaintiff in causing

him to be arrested and charged without probable cause.

       193. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                            NINTH CAUSE OF ACTION
                         (TRESPASS AGAINST HOLTZMAN)

       194. Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

       195. Defendant Holtzman and/or his agents entered onto Wilson’s property

without authorization.

       196. Defendant Holtzman and/or his agents placed locks on Wilson’s

property, nailed shut doors on Wilson’s property, and installed signs on Wilson’s

property without authorization.

       197. Defendant Holtzman did not have any right to access Wilson’s property

without authorization until title had been transferred or until he paid the bond

needed to obtain an injunction permitting him access.

       198. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.




                                         25
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 26 of 30 Pageid#: 26




                          TENTH CAUSE OF ACTION
                      (CONVERSION AGAINST HOLTZMAN)

        199. Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

        200. Defendant Holtzman intentionally and without authority, assumed

and exercised control over Plaintiff’s property, interfering with his right to

possession of the same, by preventing Plaintiff from collecting that property from

his own house.

        201. Defendant Holtzman and/or his agents placed locks on Wilson’s

property and nailed shut doors on Wilson’s property to prevent access to Wilson’s

personal property.

        202. Defendant Holtzman did not have any right to exercise control over

Wilson’s property without authorization.

        203. The conduct of Defendant Holtzman is gross, wanton or deliberate and

demonstrates a high degree of moral culpability.

        204. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                    ELEVENTH CAUSE OF ACTION
         (UNLAWFUL DETAINER/EJECTMENT AGAINST HOLTZMAN)

        205. Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

        206. Defendant Holtzman forcibly and unlawfully entered onto Wilson’s

property.




                                           26
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 27 of 30 Pageid#: 27




        207. Defendant Holtzman maintained possession of Plaintiff’s property even

though title to the property had not yet been transferred.

        208. Plaintiff remained the rightful owner of the property until such time as

title to the land was transferred.

        209. Defendant Holtzman did not seek or receive Plaintiff’s consent to

possess or exercise control over Plaintiff’s property.

        210. Defendant Holtzman excluded Plaintiff from possession of Plaintiff’s

property by, among other things, placing locks on Plaintiff’s property, nailing shut

the doors on Plaintiff’s property, installing no trespassing signs on Plaintiff’s

property, and having Plaintiff arrested on false charges when Plaintiff attempted to

exercise possessory rights in the property.

        211. As a direct and proximate result of this unlawful conduct, Plaintiff lost

the use and value of his property.

                        TWELFTH CAUSE OF ACTION
                  (INTENTIONAL INFLICTION OF EMOTIONAL
                       DISTRESS AGAINST HOLTZMAN)

        212. Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

        213. Defendant Holtzman’s conduct towards Plaintiff Wilson as alleged

herein, including, but not limited to, orchestrating Plaintiff’s arrest through

provably false statements of fact to the police, was extreme and outrageous.

        214. Defendant Holtzman intentionally targeted Plaintiff Wilson as part of

a campaign of harassment.




                                           27
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 28 of 30 Pageid#: 28




        215. Defendant Holtzman’s conduct offends generally accepted standards of

decency and morality.

        216. As a result of Defendant Holtzman’s conduct, Plaintiff Wilson suffered

severe emotional distress.

        217. Plaintiff continues to suffer emotional distress from Defendant

Holtzman’s conduct.

                   THIRTEENTH CAUSE OF ACTION
             (COMMON LAW CONSPIRACY AGAINST HOLTZMAN)

        218. Plaintiff repeats and realleges each and every allegation set forth

above as if reasserted and realleged herein.

        219. Defendant Holtzman together with Chief Sterner and the other Police

Officer Defendants intentionally conspired, acted in unison and concert together,

mutually undertook, planned and otherwise took joint action to commit the torts of

defamation, false imprisonment, malicious prosecution, trespass, conversion, and

unlawful detainer/ejectment against Plaintiff.

        220. Defendant Holtzman took overt acts in furtherance of the agreement

as set forth above, specifically including, but not limited to, trespassing on

Plaintiff’s property; placing locks on the doors, nailing shut the doors, and putting

up no trespassing signs upon the advice of Chief Sterner; directing Chief Sterner

and the other Police Officer Defendants to patrol Plaintiff’s property; luring

Plaintiff back to the property with the threat of throwing out Plaintiff’s personal

property; and directing the Police Officer Defendants to arrest Plaintiff when he did

return to the property.



                                           28
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 29 of 30 Pageid#: 29




          221. The conduct of Defendant Holtzman is gross, wanton or deliberate and

demonstrates a high degree of moral culpability.

          222. As a direct and proximate result of this unlawful conduct, plaintiff

sustained the damages alleged herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests that this Court enter a

Judgment:

       A.      Declaring that Mt. Jackson and the Police Officer Defendants’ conduct

complained of herein violates Plaintiff’s rights under the United States

Constitution;

       B.     Declaring that Defendant Holtzman’s conduct complained of herein

violates Plaintiff’s rights under state law;

       C.     Directing Defendants to pay Plaintiff compensatory damages in an

amount to be determined by a jury;

       D.     Directing Defendants to pay Plaintiff punitive damages in an amount

to be determined by a jury;

       E.     Awarding Plaintiff reasonable attorney’s fees, costs and disbursements

of this action;

       F.     Granting such other and further relief as this Court deems just and

proper.




                                           29
 Case 5:21-cv-00055-TTC Document 1 Filed 08/17/21 Page 30 of 30 Pageid#: 30




                                  JURY DEMAND

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff

demands a trial by jury in this action.


Dated: Manassas, Virginia
       August 17, 2021




                                  By:     _/s/ Thomas R. Breeden__
                                          One of Plaintiff’s Attorneys

      Attorneys for Plaintiff

      David W. Silek (Virginia Bar No. 47409)
      Sandground, West, Silek & Raminpour, PLC
      8229 Boone Boulevard, Suite 610
      Vienna, Virginia 22182
      Telephone: (703) 361-9700
      Fax: (571) 327-3311

      Thomas R. Breeden (Virginia Bar No. 33410)
      Thomas R. Breeden, P.C.
      10326 Lomond Drive
      Manassas, Virginia 20109
      Telephone: (703) 361-9277
      Fax: (703) 337-0441

      Brian L. Bromberg (to apply for admission pro hac vice)
      Joshua Tarrant-Windt (to apply for admission pro hac vice)
      Bromberg Law Office, P.C.
      352 Rutland Road, #1
      Brooklyn, New York 11225
      Telephone: (212) 248-7906
      Fax: (212) 248-7908




                                            30
